COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 July 30, 2015
                              No. 10-14-00361-CV
                            LAKIESHA JACKSON SPEED
                                      v.
                THE BANK OF NEW YORK COMPANY, N.A., AS TRUSTEE
                                       
                                       
                      From the County Court at Law No. 2
                             Johnson County, Texas
                          Trial Court No. C201400276
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This appeal has been considered by the Court.  Because the Court finds that Lakiesha Jackson Speed has failed in her duty to prosecute this appeal with diligence and has failed to comply with a court order or a notice from the clerk requiring a response or other action within a specified time, it is the judgment of this Court that the appeal is dismissed.  
	It is further ordered that The Bank of New York Trust Company, N.A., as Trustee is awarded judgment against Lakiesha Jackson Speed for The Bank of New York Trust Company's appellate costs that were paid, if any, by The Bank of New York Trust Company; and all unpaid appellate court cost, if any, is taxed against Lakiesha Jackson Speed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk